           Case 1:20-cv-01349-KBJ Document 17 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

FREEDOM PATH, INC.,                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                   No. 1:20-cv-01349 (KBJ)
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


    NOTICE AND PROPOSED BRIEFING SCHEDULE FOR MOTION TO DISMISS

       Pursuant to the Court’s General Order and Guidelines Applicable to APA Cases

(Doc. 15), Defendants give notice of their intent to file a motion to dismiss Counts II through V

of the Complaint.1 The parties jointly propose the following briefing schedule for the motion to

dismiss:

       Defendants serve their motion and brief:       October 9, 2020

       Plaintiff serves its response:                 November 9, 2020



1
  “[T]he weight of the case authority (which is not extensive) holds that the filing of a motion that
only addresses part of a complaint suspends the time to respond to the entire complaint, not just
to the claims that are the subject of the motion.” See Finnegan v. Univ. of Rochester Med. Ctr.,
180 F.R.D. 247, 249-50 (W.D.N.Y. 1998); see also Ideal Instruments, Inc. v. Rivard Instruments,
Inc., 434 F. Supp. 2d 598, 639-40 (N.D. Iowa 2006); Brocksopp Engineering, Inc. v. Bach-
Simpson Ltd., 136 F.R.D. 485 (E.D. Wisc. 1991); 5B Charles Alan Wright, Arthur R. Miller,
Mary Kay Kane, Richard L. Marcus & Adam N. Steinman § 1346 (3d ed. 2013) (“the weight of
the limited authority on this point is to the effect that the filing of a motion that only addresses
part of a complaint suspends the time to respond to the entire complaint, not just to the claims
that are the subject of the motion.”); but see Gerlach v. Mich. Bell Tel. Co., 448 F. Supp. 1168,
1174 (E.D. Mich. 1978) (finding that a motion to dismiss only tolls time to answer counts that
are subject of the motion but declining to enter default judgment against litigant and extending
time to answer remaining claims).




                                                  1
        Case 1:20-cv-01349-KBJ Document 17 Filed 09/21/20 Page 2 of 2




      Defendants serve any reply:          November 24, 2020



DATED: September 21, 2020           RICHARD E. ZUCKERMAN
                                    Principal Deputy Assistant Attorney General

                                    /s/ Jospeh A. Sergi
                                    JOSEPH A. SERGI (D.C. Bar No. 480837)
                                    Senior Litigation Counsel
                                    LAURA M. CONNER (VA Bar No. 40388)
                                    NISHANT KUMAR (D.C. Bar No. 1019053)
                                    RICHARD J. HAGERMAN
                                    Trial Attorneys
                                    Tax Division
                                    U.S. Department of Justice
                                    Post Office Box 227
                                    Washington, DC 20044
                                    Tel: (202) 514-2986
                                    Fax: (202) 514-6866
                                    joseph.a.sergi@usdoj.gov
                                    laura.m.conner@usdoj.gov
                                    nishant.kumar@usdoj.gov
                                    richard.j.hagerman@usdoj.gov

                                    Counsel for Defendants


                                    /s/ Scott A. Keller
                                    Scott A. Keller
                                    D.C. Bar No. 1632053
                                    Baker Botts LLP
                                    700 K St. NW
                                    Washington, D.C. 20001
                                    (202) 639-7837
                                    scott.keller@bakerbotts.com

                                    Chris K. Gober
                                    D.C. Bar No. 975981
                                    The Gober Group PLLC
                                    7500 Rilato Blvd., Bldg. 2, Suite 250
                                    Austin, TX 78735
                                    (512) 354-1787
                                    cg@gobergroup.com

                                    Counsel for Plaintiff



                                       2
